         Case 1:18-cv-10489-JPO-SLC Document 74 Filed 08/13/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CAROLE DAANE,

                                Plaintiff,

         against
                                                      CIVIL ACTION NO.: 18 Civ. 10489 (JPO) (SLC)

                                                                      ORDER
RYDER TRUCK RENTAL, INC., et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The Court held a Telephone Conference today, August 13, 2020, regarding the parties’

request to extend the discovery deadline and Plaintiff’s anticipated motion to strike. (ECF No.

70). Attorney Zach Green is directed to file a notice of appearance on the docket.

         Plaintiff is ORDERED to respond to Defendants’ July 25, 2020 demand by Monday, August

17, 2020. The parties are ORDERED to complete the depositions of Melvin Allen and Curtis

Haskins by Monday, August 31, 2020. Defendants are reminded of the Court’s prior order at ECF

68 of their obligation to produce a witness knowledgeable about the applicable insurance

policy(ies). The parties are directed to complete Plaintiff Carole Daane’s deposition by Tuesday,

September 29, 2020. The fact discovery deadline is adjourned to Tuesday, September 29, 2020.

The parties should not expect to be afforded any additional extensions.

         The parties’ Settlement Conference is adjourned to Tuesday, October 6, 2020 at

10:00 am, with settlement submissions due by Wednesday, September 30, 2020.

Dated:             New York, New York
                   August 13, 2020

                                                    SO ORDERED
Case 1:18-cv-10489-JPO-SLC Document 74 Filed 08/13/20 Page 2 of 2

                                    _________________________
                                    SARAH L. CAVE
                                    United States Magistrate Judge




                                2
